Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species II in the reply filed on 9/29/2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 11-17 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Wong (6,537,062), which shows all of the claimed limitations.  Wong shows: 
1. (Original) A cigarette lighter comprising: a fuel reservoir 111 configured to contain a combustible fuel; a pre-mixing burner flame generating unit 20 configured to mix the combustible fuel with air and contain a flame (fig. 3,5); a valve 21 in fluidic communication with the fuel reservoir and the pre-mixing (col. 6, line 40 – col. 7, line 35); a bracket 11,12 configured to actuate the valve when a force is applied by a user (via button 252); a friction wheel 32 assembly in mechanical communication with the bracket and configured to rotate about an axis; and a flint 31 in mechanical communication with the friction wheel assembly and configured to emit sparks when the friction wheel assembly is rotated about the axis by a user (fig. 1-5).  
2. (Original) The cigarette lighter of claim 1, further comprising a gas lever 14 in mechanical communication with the valve and the bracket, the gas lever being configured to facilitate the actuation of the valve when a force is applied to the bracket by a user (col. 4, lines 5-12).  
3. (Original) The cigarette lighter of claim 2, wherein the gas lever rotates about a gas lever fulcrum (fig. 2A).  
4. (Original) The cigarette lighter of claim 3, further comprising a spring 311, wherein the flint is located between the friction wheel assembly and the spring and the spring being configured to apply a spring force on the flint to force the flint against the friction wheel assembly (fig. 2A).  
5. (Original) The cigarette lighter of claim 4, wherein the spring force lies along an axis that is perpendicular to the axis of rotation of the friction wheel assembly (fig. 2A).  
6. (Original) The cigarette lighter of claim 5, wherein the spring and the flint are located within the bracket (fig. 1).  
7. (Original) The cigarette lighter of claim 6, wherein the friction wheel assembly is coupled to the bracket (fig. 1).  
11. (Currently Amended) A cigarette lighter comprising: 3a body extending along an axis and having a first end and a second end opposite the first end; a fuel reservoir located within the body and configured to contain a combustible fuel; a pre-mixing burner flame generating unit located adjacent to the first end of the body and configured to mix the combustible fuel with air and contain a flame; a valve in fluidic communication with the fuel reservoir and the pre-mixing burner flame generating unit and configured to facilitate the combustible fuel to enter the pre-mixing burner flame generating unit when the valve is actuated; and a gas discharge and ignition operating unit located adjacent to the [[the]] first end of the (see previous claims).  
12. (Original) The cigarette lighter of claim 11, wherein the gas discharge and ignition operating unit further includes: a gas lever in mechanical communication with the valve and configured to rotate about a gas lever fulcrum, the gas lever being configured to facilitate the actuation of the valve when the gas lever is actuated; a bracket in mechanical communication with the gas lever and configured to actuate the gas lever when a force parallel to the axis of the body is applied to the bracket by a user; a friction wheel assembly in mechanical communication with the bracket and configured to rotate about an axis; and 4a flint in mechanical communication with the friction wheel assembly and configured to emit sparks when the friction wheel assembly is rotated about the axis by a user (see previous claims).  
13. (Original) The cigarette lighter of claim 12, wherein the one or more forces include a force on the bracket parallel to the axis of the body and a rotational force to the friction wheel assembly (see previous claims).  
14. (Original) The cigarette lighter of claim 13, further comprising a spring, wherein the flint is located between the friction wheel assembly and the spring and the spring being configured to apply a spring force on the flint to force the flint against the friction wheel assembly (see previous claims).  
15. (Original) The cigarette lighter of claim 14, wherein the spring force lies along an axis that is perpendicular to the axis of rotation of the friction wheel assembly (see previous claims).  
16. (Original) The cigarette lighter of claim 15, wherein the spring and the flint are located within the bracket (see previous claims).  
17. (Original) The cigarette lighter of claim 16, wherein the friction wheel assembly is coupled to the bracket (see previous claims).  




Allowable Subject Matter
Claims 8-10 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references disclose devices with many of the claimed components.  Nevertheless, in order to avoid overburdening the applicant with redundant rejections, these references were not applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED BASICHAS whose telephone number is 571 272 4871.  The examiner can normally be reached on Monday through Friday during regular business hours.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Tech Center telephone number is 571 272 3700.

December 1, 2021
/ALFRED BASICHAS/Primary Patent Examiner, Art Unit 3762